The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 4-12, and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furuta et al. US 2020/0345191 (hereafter Furuta et al.).

Regarding Claim 1, Furuta et al. anticipates:
1. A method for determining a cleaning path of a robot cleaner (autonomous vacuum cleaner 1), the method comprising: 
detecting an obstacle based on at least one of an obstacle sensor signal (detection signal from laser scanner LIDAR) from an obstacle sensor (surroundings sensor 33) or an image signal (receives reflected light with a plurality of light receiving devices, Paragraph [0043]) from an image sensor (front sensor 31, Paragraph [0043]); 
identifying a type of the obstacle based on the image signal (Paragraph [0050] - the target objects include fixed objects such as the walls, floor surface, and door, which form a cleaning target space such as a living room or a corridor, installed objects such as furniture, electric appliances, and carpets, which are installed in the cleaning target space, and non-fixed objects such as everyday items, clothes, footwear, toys, and the like, which are placed of the floor surface of the cleaning target space); 
generating a cleaning map (Paragraph [0051] - A map of the cleaning target space is created on the basis of the surrounding information and a travel schedule based on the map of the cleaning target space is created) comprising information on the identified obstacle (see Figures 12 and 13), the information on the obstacle comprising a location of the obstacle and the type of the obstacle (location, shape/size, and fixed/non-fixed); 
providing the cleaning map (display image G) to a user terminal (Figures 12 and 13 and Paragraphs [0054] and [0055]); 
receiving an input of a cleaning pattern for an area of the obstacle from the user terminal (Paragraph [0055] - a transmission command 66 that transmits, to the vacuum cleaner body 2, a movement command for moving toward the destination. Also, see Paragraph [0075]); and 
determining a cleaning path including the cleaning pattern for the area of the obstacle (Figures 12 and 13 and Paragraph [0075]).  

Regarding Claim 2, Furuta et al. anticipates:
2. The method according to claim 1, wherein the cleaning map (display image G) is shown on the user terminal along with an image associated with the identified obstacle (Figures 12 and 13), and the image associated with the obstacle (specifically M2, M3, and M1) is shown at a location on the cleaning map corresponding to the location of the obstacle (Figures 12 and 13).  

Regarding Claim 4, Furuta et al. anticipates:
4. The method according to claim 1, wherein the cleaning map (display image G) further comprises information on a temporary obstacle (M2a, Figure 13), and the information on the temporary obstacle comprises a display of the temporary obstacle and a location of the temporary obstacle (Figures 12 and 13), and 
in the determining of the cleaning path, the robot cleaner passes through the area of the temporary obstacle (determines the target object is not present, updates cleaning map to include the location of previous obstacle, Paragraph [0064]).  

Regarding Claim 5, Furuta et al. anticipates:
5. The method according to claim 1, further comprising: 
detecting a change in the location of the obstacle to which the cleaning pattern is assigned; and 
modifying the cleaning path by applying the cleaning pattern for the area of the obstacle to the changed location (Paragraph [0074] - Accordingly, the fixed object image M1 is displayed at a location different from a fixed object image M1a present in the previous map. The path image R and the cleaning image C are also displayed as those different from the previous ones, corresponding to the fixed object image M1. The creation and update of the map is not limited to one based on a comparison with a map created in the previous cleaning mission, and is also executed in autonomous cleaning mode in one cleaning mission for each of a plurality of passages through the same place).  

Regarding Claim 6, Furuta et al. anticipates:
6. The method according to claim 1, further comprising: 
receiving a user input (through touch operation on the touchscreen 51) for setting the cleaning path from the user terminal (mobile terminal 6), the setting of the cleaning path comprising setting of at least one of a cleaning order of a plurality of sections in a cleaning area or a driving pattern in the cleaning area; and 
determining the cleaning path based at least partially on the user input (allows user to set move vacuum cleaner body 2 to and clean any place in the cleaning space, Paragraph [0082]).  

Regarding Claim 7, Furuta et al. anticipates:
7. The method according to claim 1, further comprising: 
receiving the user input (through touch operation on the touchscreen 51) for modifying the cleaning area of the cleaning map from the user terminal, 
wherein the modifying of the cleaning area comprises at least one of including an additional area in the cleaning area or excluding a part of the cleaning area from the cleaning area (allows user to set move vacuum cleaner body 2 to and clean any place in the cleaning space, Paragraph [0082]).  

Regarding Claim 8, Furuta et al. anticipates:
8. The method according to claim 7, further comprising: 
determining that the robot cleaner is unable to enter the additional area based on at least one of the image signal or the obstacle sensor signal (Paragraph [0082] -cleaning cannot be performed around an obstacle in the cleaning target space); and 
requesting the user terminal to confirm the entry of the robot cleaner into the additional area (Paragraph [0082] - the user removes the obstacle first and then moves the vacuum cleaner body 2 with a place of the obstacle as a destination).  

Regarding Claim 9, Furuta et al. anticipates:
9. The method according to claim 1, wherein the method is performed by a server (local area network (LAN) or wide area network (WAN), Paragraph [0048]) communicating (through communicator 17) with a controller of the robot cleaner (mobile terminal 6) or the robot cleaner (autonomous vacuum cleaner 1) through a network.  

Regarding Claim 10, Furuta et al. anticipates:
10. A computer-readable storage medium (storage (memory) 48, Paragraph [0049]) on which a computer program for determining a cleaning path of a robot cleaner is stored, 
wherein the computer program comprises instructions (Paragraph [0049] - stores various pieces of information such as the map, the path information, the travel schedule) configured to perform the method according to claim 1 when executed by one or more processors (controller 5 and other disclosed controllers).

Regarding Claim 11, Furuta et al. anticipates:
11. A robot cleaner (autonomous vacuum cleaner 1), comprising: 
an image sensor (front sensor 31, Paragraph [0043]) configured to generate an image signal (receives reflected light with a plurality of light receiving devices, Paragraph [0043]) by capturing a surrounding image; 
an obstacle sensor (surroundings sensor 33) configured to generate an obstacle sensor signal (detection signal from laser scanner LIDAR) comprising at least one of a location of the obstacle, a direction of the obstacle, or a distance to the obstacle by detecting the surrounding obstacle (distance to an obstacle, Paragraph [0045])(also see Paragraph [0089]); 
a network interface (communicator 17) configured to communicate with a user terminal (mobile terminal)(Paragraph [0048]); and 
a controller (detection controller 43 of controller 5), 
wherein the controller is configured to: 
detect an obstacle (target object) based on at least one of the obstacle sensor signal or the image signal (both front sensor 31 and surroundings sensor 33, Paragraph [0089]); 
identify a type of the obstacle based on the image signal (Paragraph [0050] - the target objects include fixed objects such as the walls, floor surface, and door, which form a cleaning target space such as a living room or a corridor, installed objects such as furniture, electric appliances, and carpets, which are installed in the cleaning target space, and non-fixed objects such as everyday items, clothes, footwear, toys, and the like, which are placed of the floor surface of the cleaning target space); 
generate a cleaning map (Paragraph [0051] - A map of the cleaning target space is created on the basis of the surrounding information and a travel schedule based on the map of the cleaning target space is created) comprising information on the identified obstacle (see Figures 12 and 13), the information on the obstacle comprising a location of the obstacle and the type of the obstacle (location, shape/size, and fixed/non-fixed); 
provide a cleaning map (display image G) to a user terminal through the network interface (Figures 12 and 13 and Paragraphs [0054] and [0055]); 
receive an input of a cleaning pattern for an area of the obstacle from the user terminal (Paragraph [0055] - a transmission command 66 that transmits, to the vacuum cleaner body 2, a movement command for moving toward the destination. Also, see Paragraph [0075]); and 
determine a cleaning path including the cleaning pattern for the area of the obstacle (Figures 12 and 13 and Paragraph [0075]).  

Regarding Claim 12, Furuta et al. anticipates:
12. The robot cleaner of claim 11, wherein the cleaning map (display image G) is shown on the user terminal along with an image associated with the identified obstacle (Figures 12 and 13), and the image 31Docket No. 3130-3261associated with the obstacle (specifically M2, M3, and M1) is shown at a location on the cleaning map corresponding to the location of the obstacle (Figures 12 and 13).  
 
Regarding Claim 14, Furuta et al. anticipates:
14. The robot cleaner of claim 11, wherein the cleaning map (display image G) further comprises information on a temporary obstacle (M2a, Figure 13), and the information on the temporary obstacle comprises a display of the temporary obstacle and a location of the temporary obstacle (Figures 12 and 13), and 
wherein the controller (detection controller 43 of controller 5) is further configured to determine the cleaning path to allow the robot cleaner to pass through an area of the temporary obstacle (determines the target object is not present, updates cleaning map to include the location of previous obstacle, Paragraph [0064]).  

Regarding Claim 15, Furuta et al. anticipates:
15. The robot cleaner of claim 14, wherein the controller (detection controller 43 of controller 5) is further configured to: 
detect a change in the location of the obstacle to which the cleaning pattern is assigned; and 
modify the cleaning path by applying the cleaning pattern for the area of the obstacle to the changed location (Paragraph [0074] - Accordingly, the fixed object image M1 is displayed at a location different from a fixed object image M1a present in the previous map. The path image R and the cleaning image C are also displayed as those different from the previous ones, corresponding to the fixed object image M1. The creation and update of the map is not limited to one based on a comparison with a map created in the previous cleaning mission, and is also executed in autonomous cleaning mode in one cleaning mission for each of a plurality of passages through the same place).  

Regarding Claim 16, Furuta et al. anticipates:
16. The robot cleaner of claim 11, wherein the controller (detection controller 43 of controller 5) is further configured to: 
receive a user input (through touch operation on the touchscreen 51) for setting the cleaning path from the user terminal (mobile terminal 6), the setting of the cleaning path comprising setting of at least one of a cleaning order of a plurality of 32Docket No. 3130-3261 sections in a cleaning area or a driving pattern in the cleaning area; and 
determine the cleaning path based at least partially on the user input (allows user to set move vacuum cleaner body 2 to and clean any place in the cleaning space, Paragraph [0082]).  

Regarding Claim 17, Furuta et al. anticipates:
17. The robot cleaner of claim 11, wherein the controller (detection controller 43 of controller 5) is further configured to receive the user input (through touch operation on the touchscreen 51) for modifying the cleaning area of the cleaning map from the user terminal, 
wherein the modifying of the cleaning area comprises at least one of including an additional area in the cleaning area or excluding a part of the cleaning area from the cleaning area (allows user to set move vacuum cleaner body 2 to and clean any place in the cleaning space, Paragraph [0082]).  

Regarding Claim 18, Furuta et al. anticipates:
18. The robot cleaner of claim 17, wherein the controller is further configured to: 
determine that the robot cleaner is unable to enter the additional area based on at least one of the image signal or the obstacle sensor signal (Paragraph [0082] -cleaning cannot be performed around an obstacle in the cleaning target space); and 
request the user terminal to confirm the entry of the robot cleaner into the additional area (Paragraph [0082] - the user removes the obstacle first and then moves the vacuum cleaner body 2 with a place of the obstacle as a destination).

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, the prior art references include pertinent disclosures of vacuum cleaners with obstacle detection.      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Carlson whose telephone number is (571) 272-9963.  The examiner can normally be reached on Monday - Friday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.